         Case 1:19-cr-00725-JPO Document 176 Filed 02/12/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

                     -v-                                            19-CR-725 (JPO)

 LEV PARNAS,                                                             ORDER
 IGOR FRUMAN, and
 ANDREY KUKUSHKIN,
                                Defendants.




       The jury trial in this case is hereby scheduled to commence on October 4, 2021, with

jury selection beginning at 9:30 a.m.

       The Court excludes time through October 4, 2021, under the Speedy Trial Act, 18 U.S.C.

§ 3161(h)(7)(A), finding that the ends of justice outweigh the interests of the public and each of

the defendants in a speedy trial, in light of the defendants’ expressed need for this additional time

to confer with counsel and prepare for trial and the difficulties of doing so during the pandemic.

       SO ORDERED.

Dated: February 12, 2021
       New York, New York
                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge
